GLASGOW, Judge
(dissenting):
Inasmuch as the appellant was released from pretrial confinement on the 89th day, the 90-day rule announced in United States v. Burton, 21 U.S.C.M.A. 112, 44 C.M.R. 166 (1972), in the opinion of this author, does *1182not apply. I see no sinister motive in releasing the appellant from confinement “to avoid the Burton rule.” A fact is a fact!
It appears that the only substantial difference in the chronology of events, prior to trial, in this case and its companion case, United States v. Warrington, No. 75 1928, 2 M.J. 1173, decided this date, is here the demand for speedy trial was made on 8 January 1975 and there it was made on 22 January 1975 and trial proceedings here began on 3 April 1975 and there on 27 March 1975. Both accused were confined on the day of the robbery, 30 December 1974. I agree with the majority as stated in Warrington that the differences in the two cases is insufficient to distinguish them and permit different results. For the reasons set forth in my separate opinion in Warrington, I would find that the appellant has not been denied a speedy trial and affirm the findings and sentence as approved on review below.